Citation Nr: 1731854	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date earlier than October 18, 2010 for the grant of service connection for lumbar spine disc with arthritis and lumbar stenosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel






INTRODUCTION

The Veteran had verified active duty service in the United States Navy from February 1972 to May 1973, with 4 months of earlier active duty noted.

This matter arises before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2017, the Veteran attended a videoconference hearing before the undersigned.  The hearing transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.


FINDING OF FACT

The Veteran's original claim was denied in March 1991; the Veteran did not file a notice of disagreement or contact VA indicting his intent to appeal within one year of being informed of the denial and the decision became final; the Veteran did not subsequently submit new and material evidence within a year; the Veteran contacted VA by telephone on October 18, 2010 to open an informal claim for ruptured disk.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than October 18, 2010 for the grant of service connection for lumbar spine disc with arthritis and lumbar stenosis have not been met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1 (p), 3.155, 3.156 (a), 3.400 (q)(2), (r) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  

There is no further notice or development indicated in this case.

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran's Assertions

The Veteran contends that the effective date of his claim for back injury should be in 1978, the date of his original application.  He adds that VA's denial of his 1978 application, as well as a 1990 application, were both in error and arbitrary in nature.  The Veteran further asserts that 1978 is the correct year for an effective date because in that year the symptoms of his service-related back condition had become persistent and serious.  He then sought medical treatment, was tested extensively and received a diagnosis.  

Effective Date

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim which had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110 (a); see also 38 C.F.R. §§ 3.400 (q) and (r); Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance without the submission of a notice of disagreement or new and material evidence.  See 38 U.S.C.A. § 7105. 

The Veteran's original claim of entitlement to service connection for a back disorder was denied in a March 1991 rating decision, which was not appealed within one year of notice of the denial.  It therefore is final.   The Veteran had filed an earlier claim concerning his hearing loss, but an earlier claim of back pathology was not on file.  There are medical records from 1978 submitted with the 1990 claim, and those records are on file, but no claim for benefits from that time is associated with those records.

The Veteran's request to open the claim for ruptured disc was received on October 18, 2010.  The Veteran does not contend and the evidence does not show that there was a claim for a ruptured disc or a back disorder after the March 1991 rating decision and before the October 18, 2010 request to open the claim.  In the subsequent June 2012 rating decision addressing the issue of service connection for lumbar spine herniated disc with arthritis and lumbar stenosis, the RO assigned a 20 percent disability rating.  This followed receipt of a VA examiner's opinion that current back pathology was as likely as not related to the in-service injury.

The Board notes that, although the October 18, 2010 Report of General Information reporting the Veteran's telephone call, stated the Veteran had made an informal claim to "open" the claim for a ruptured disc, the January 2014 rating decision denying entitlement to an effective date earlier than October 18, 2010 characterized this as a reopened claim.  

The Board has considered the Veteran's reports during examinations, as they appear throughout the record, and his lay statements, including his April 2011 statement recounting how his flight harness had injured his back during training and the return of his symptoms in 1978.  It has also considered his June 2013 notice of disagreement statement, his February 2104 statement and his February 2014 Appeal Form VA 9 statement, each concerning the possibility of  VA's previous decisions being in in error or arbitrary.  Additionally, the Veteran's testimony has been carefully reviewed.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran is competent to provide statements of symptoms and events which are observable to his senses and there is no reason to doubt his credibility.  

However, the legal authority governing effective dates is clear and specific and the Board is bound by that authority.  Under the circumstances in this case, the appropriate effective date for the grant of service connection is October 18, 2010, the date on which the claim for benefits was received.  When service connection was ultimately allowed in June 2012 and a 20 percent rating assigned, October 18, 2010 was now the date on which the disability was deemed to have developed and the benefits granted were now effective.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (q)(2). 

For the foregoing reasons, the Board finds that an effective date earlier than October 18, 2010 for the grant of service connection for lumbar spine disc with arthritis and lumbar stenosis is neither warranted nor possible.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an effective date earlier than October 18, 2010 for the grant of service connection for lumbar spine disc with arthritis and lumbar stenosis is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


